p.




                by statute or court rule). Accordingly, as the challenged order is not
                appealable, we lack jurisdiction to consider this appeal, and we therefore
                grant respondents' motion and
                           ORDER this appeal DISMISSED.


                                                                           n
                                                                      r-esati
                                                                                     , J.
                                                         Hardesty




                cc: Hon. Richard Wagner, District Judge
                     Barbara Stremler
                     Michael Stremler
                     Parsons Behle & Latimer/Reno
                     Pershing County Clerk




SUPREME COURT
        OF                                          2
      NEVADA


(01 1947A 74W